Order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered October 16, 1996, which, inter alia, denied defendants-appellants’ motion to cancel a surety bond and distribute the secured funds to them based on plaintiffs’ noncompliance with the stipulation pursuant to which the bond was posted, unanimously affirmed, with costs.
It was a proper exercise of discretion for the IAS Court to adopt the Ukrainian court’s finding that plaintiffs had complied with the stipulation, even though the Ukrainian proceeding has not been instituted by any of the plaintiffs in their own name but by another corporation accepted by the Ukrainian court as a proper representative of plaintiffs (cf. generally, White Light Prods. v On the Scene Prods., 231 AD2d 90). Concur—Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.